SILVERCREST MINES INC. Voting Results for Annual General Meeting of Shareholders of SilverCrest Mines Inc. (the “Company”) Held on June11, 2014 (the “Meeting”) To:All Applicable Securities Commissions The following matters were put to vote at the Meeting and, pursuant to National Instrument 51-102, the report on the voting results is as follows: 1. Fix the Number of Directors The number of directors was fixed at seven. 2. Election of Directors The following seven nominees were elected to serve as directors of the Company until the earlier of the Company’s next Annual General Meeting or until their successors are duly elected or appointed: Voting Results by show of hands Director Tabulation of Votes in Favour submitted by proxy Tabulation of Votes Withheld submitted by proxy Percentage For Percentage Withheld Dunham L. Craig % % J. Scott Drever % % N. Eric Fier % % Ross O. Glanville % % Barney Magnusson % % George W. Sanders % % Graham C. Thody % % 3. Appointment of Auditor Davidson & Company, Chartered Accountants, was appointed auditor of the Company. 4. Reconfirmation of the Company’s shareholder rights plan A resolution approving the reconfirmation of the Company’s shareholder rights plan was passedby way of ballot voting.A simple majority of votes cast at the Meeting (in person or by proxy) was required to pass the resolution.In respect of all votes cast by shareholders present at the meeting in person or by proxy, 23,622,398 (64.88%) of the votes were cast for and 12,788,681 (35.12%) of the votes were cast against this resolution.
